Case 1:20-cv-00445-RJL Document 11-5 Filed 03/13/20 Page 1 of 4




          EXHIBIT D
         Case 1:20-cv-00445-RJL Document 11-5 Filed 03/13/20 Page 2 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 JONATHAN DIMAIO, et al.,

                        Plaintiffs,

                v.                                                Case No. 1:20-cv-00445

 CHAD WOLF, et al.,


                        Defendants.


                               DECLARATION OF CORY FOX

       I, Cory Fox, do hereby declare and state as follows:

       1.      My name is Cory Fox. I am over 18 years of age and have personal knowledge of

the facts set forth in this Declaration. This Declaration is being submitted in support of Plaintiffs’

Motion for Partial Summary Judgment in the above-captioned matter.

       2.      I am a U.S. citizen and resident of Brooklyn, New York. I am a teacher.

       3.      I have a valid passport and meet the eligibility criteria for Global Entry set forth

in 8 C.F.R. § 235.12.

       4.      I frequently travel internationally. I have international travel planned this year,

including a trip to the Dominican Republic in spring 2020.

       5.      I planned to enroll in Global Entry in February 2020 to make upcoming

international travel more convenient and, in particular, to reduce processing times at the airport.

       6.      As a New York resident, I am no longer eligible to apply for Global Entry under

the February 5 Rule.




                                                  1
Case 1:20-cv-00445-RJL Document 11-5 Filed 03/13/20 Page 3 of 4
Case 1:20-cv-00445-RJL Document 11-5 Filed 03/13/20 Page 4 of 4
